                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 TAMICHAEL WARE,                              )
                                              )
              Plaintiff,                      )
                                              )
 v.                                           )     No.:    3:21-CV-80-TAV-HBG
                                              )
 OFFICER STEWART,                             )
 SERGEANT OLDEM, and                          )
 OFFICER SPARKS,                              )
                                              )
              Defendants.                     )


                                  JUDGMENT ORDER

       For the reasons set forth in the Memorandum Opinion and Order filed herewith, it

 is ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under

 42 U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

 granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Because the Court CERTIFIED in the Memorandum Opinion and Order that any

 appeal from this order would not be taken in good faith, should Plaintiff file a notice of

 appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed.

 R. App. P. 24. The Clerk is DIRECTED to close the file.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT



Case 3:21-cv-00080-TAV-HBG Document 10 Filed 03/19/21 Page 1 of 1 PageID #: 35
